          Case 4:20-cv-00724-JJV Document 8 Filed 08/24/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

DONNIE MAIDEN                                                              PETITIONER
ADC #154687

v.                                   4:20-cv-00724-JJV

DEXTER PAYNE, Director,
Arkansas Division of Correction                                           RESPONDENT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

       Dated this 24th day of August 2020.



                                             ____________________________________
                                             JOE J. VOLPE
                                             UNITED STATES MAGISTRATE JUDGE




                                               1
